DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                       Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/10/2020 has been considered and made of record.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luke et al. US 20140253021.
Regarding claim 1, Luke discloses a battery device [Figs. 3A-3C, portable electrical energy storage device 106z] comprising: 
a power storage unit [battery cell 304a]; 
a signal input unit to which a security signal is input [security system controller 306a]; and 
switches 310a and 310b] configured to enable or disable an electrical connection of the power storage unit to an electric power input/output terminal [electrical terminals 110a, 110b] according to a signal input to the signal input unit [pars. 0084, 0085, 0087]. 
Regarding claim 2, Luke discloses the battery device according to claim 1, wherein, when a release signal that is one type of the security signal is input to the signal input unit, the switching unit enables an electrical connection of the power storage unit to the electric power input/output terminal [par. 0086]. 
Regarding claim 3, Luke discloses the battery device according to claim 1, wherein, when the security signal input to the signal input unit matches identification information associated with the battery device, the switching unit enables an electrical connection of the power storage unit to the electric power input/output terminal [pars. 0086, 0087, 0105]. 
Regarding claim 4, Luke discloses the battery device according to claim 1, wherein the switching unit disables an electrical connection of the power storage unit to the electric power input/output terminal when the battery device is removed from a mobile object [par. 0107 someone attempting to remove the battery from the vehicle without a security token or key FOB will trigger disablement]. 
Regarding claim 5, Luke discloses the battery device according to claim 1, further comprising: a wireless communication unit configured to receive a radio signal including the security signal [par. 0086]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD V MURALIDAR whose telephone number is (571)272-8933.  The examiner can normally be reached on M - W 9:30 am to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


RICHARD V. MURALIDAR
Primary Examiner
Art Unit 2859



/RICHARD V MURALIDAR/Primary Examiner, Art Unit 2859